This session of the General Assembly is of a very special nature because of its great historical significance. The international community has expressed the hope that the year 1985, in which we are celebrating the fortieth anniversary of the United Nations, will mark the beginning of an era of lasting peace and justice throughout the world, as well as one of social and economic development, progress and independence for all peoples of the world. In view of the great importance that the work of this session will have for the future of our organization, your election, Mr. President, could not have been wiser or more just. You possess not only a thorough knowledge of the work of the United Nations, acquired over a period of many years, but also a broad understanding of the role that the Organization should play in the creation of a better world. Moreover, your election is a recognition of the outstanding role played by Spain in the evolution of the world's culture and the indisputable contribution it has made to the development of the norms and principles governing the conduct of nations in their mutual relations. It is also a significant demonstration of affection for the noble people of Spain, at present living through one of the glorious periods in its history as a result of its steadfast resolve to live under a system in which democracy and justice prevail. In the circumstances, this special session could not have begun under better auspices.
I also wish to take this opportunity to pay a most sincere tribute to the magnificent job done by your predecessor, Ambassador Lusaka of Zambia, whose constant devotion to his work and faith in the organization's future allowed him to bring to a successful conclusion all the activities connected with the celebration of the fortieth anniversary of the united Nations.
It also gives me great pleasure to mention the dedication and zeal with which the Secretary-General, Mr. Perez de Cuellar, is carrying out his important tasks. His confidence in this Organization and his ideas regarding its revitalization, to which all Members must contribute, compel us to follow the guidelines he has laid down, which are both wise and sincere.
I cannot proceed with my statement before referring to the great sorrow felt in the Dominican Republic with regard to the tragedy that has befallen Mexico, a country closely linked to ours. We would reiterate the appeal addressed by the General Assembly to the international community that the flow of assistance to the victims should be maintained on the basis of a co-operative effort.
The Dominican Government and people reiterate their constant support for the purposes and principles that led to the establishment of the United Nations 40 years ago. The Dominican Republic, together with the other countries of Latin America, had the honor of being represented in San Francisco when the Charter of this international body was signed.
I reiterate my country's unswerving support of the principle enshrined in the Charter concerning respect for the self-determination of peoples and our condemnation of attacks against the sovereignty of States, whatever form they nay take. The Dominican Republic is one of the democracies most concerned with preventing the violation of those principles, whose effectiveness is one of the main goals of our world Organization.
On the occasion of the commemoration of the fortieth anniversary of the United Nations, the States Members have the duty to stop and think about the effectiveness of our Organization aware that its success or failure is up to us. This is a responsibility that all the States Members have to assume, thus removing from the United Nations a guilt that is not attributable to it.
This is also a time for States Members to reaffirm their determination to unite to combat the serious problems that we are facing in a world that is increasingly interdependent and in which the destiny of union to which the human race is called becomes increasingly clear and inevitable.
We agree with what the Secretary-General says in his annual report. His chief concern is the future, threatened as it is by nuclear war, a danger which calls for effective action by the United Nations and political will on the part of its States Members to respect the decisions and resolutions of the world Organization.
Thus the developing countries come to this Assembly more resolved than ever to denounce the devastating effects on our economic growth and social peace of the arms race and its astronomical costs. The Secretary-General, in a statement he made during his recent official visit to my country, said that:
"The United Nations is sounding the alarm against the accumulation of armaments, which not only increases international tensions but also aggravates and prolongs underdevelopment."
Among the conflicts that constitute a threat to international peace and security we are particularly affected by and concerned at that in Central America. We are a Latin American country, situated not far from the very vortex of this conflict; the struggles and tensions in that area are struggles and tensions among brother peoples.
Ever since its present Government came to power the Dominican Republic has firmly and clearly stated that only a peaceful, negotiated settlement can resolve this serious conflict. Consequently the Dominican Government has always maintained its absolutely unswerving support for the activities for peace of the Contadora Group, which is advocating a Latin American solution to a crisis caused essentially by the age-old problems of the underdevelopment and social injustice that prevail in that region.
Contadora's magnificent work, as we have said many times, has prevented a widespread conflagration that would jeopardize the peace and security of the region, with serious repercussions that could affect the whole international community.
At the present time one last great effort is required to induce the Central American countries immediately to sign the Contadora Act on Peace and Co-operation in Central America, which is based on one of the great diplomatic successes of Contadora - the Document of Objectives adopted in September 1983 by the Central American countries.
In speaking of the Central American crisis we must stress, as we have said, that its origin is indubitably linked with the serious social and economic problems of that region. However, we fully agree with what was said a few days ago from this rostrum by our dear friend, the Foreign Minister of Mexico, Bernardo Sepulveda Amor, namely:
"... we cannot fail to recognize that the conflict implies geo-political considerations of zones of influence and strategic balance; nor is it possible to ignore the fact that the cessation of foreign interference is a decisive condition for achieving any peaceful settlement in Central America." (A/40/PV.8, p. 29)
For that reason, the Dominican Republic has always held the view that the Contadora Group, in its productive activities for peace, requires active support and solidarity from all Latin American countries, particularly from the democracies. That is why our Government was the first to respond positively, decisively and energetically to the recent establishment of a Support Group for Contadora by the South American countries.
Furthermore, in this same context, we have always states	clearly and
firmly the need for total support from the United States and Cuba to the Contadora Act as essential for its full and effective implementation.
We follow with great interest and concern the development and evolution of conflicts in other areas of the world where there is disregard for the guiding principles of the United Nations Charter concerning respect for the national independence, sovereignty and territorial integrity of States, non-intervention, non-interference in internal affairs, the non-use of the threat or use of force, while at the same time attempts are made to restrict the right of peoples to self- determination by means of foreign occupation or colonial domination.
We firmly uphold the view that there is no international dispute or conflict that cannot be resolved on the basis of dialog and negotiation among the parties directly concerned; in other words, a peaceful and political settlement.
In the framework of the principles that I mentioned earlier can be found the basis for an immediate solution of the problems facing various countries in different areas of the world, such as those of the Middle East, Kampuchea, Korea, Cyprus and Afghanistan, among others, on which we have expressed clear and firm views in earlier statements. In particular, I reiterate the unchanging position of the Dominican Government, namely, that to achieve a durable peace in the Middle East it is essential that all the parties involved in the conflict take part in the negotiating process.
We recognize the inalienable right of the Palestinian people to self-determination, as well as its right to establish a State on Palestinian territory, without disregarding, as far as Israel is concerned, the provisions of Security Council resolution 242 (1967) concerning the right of all countries in the region to live in peace within secure and well-defined boundaries.
It is important to note, and we heartily welcome, the efforts steadfastly exerted by other countries of the region not directly involved in the conflict in support of the steps to achieve a peaceful solution. At the same time we *re hopeful that other peace initiatives will emerge in the region itself and will have the support of the international community.
The Dominican Republic joins in the appeal so often made in this forum for the restoration of the sovereignty and territorial integrity of Lebanon and for the immediate withdrawal of all foreign forces from its territory.
Furthermore the Dominican Republic also welcomes the progress made in recent months in the talks between South Korea and North Korea in the area of bilateral economic co-operation and cultural exchanges.
We are pleased to note that through dialog, negotiation and mutual understanding the situation in Korea may be brought to a satisfactory settlement.
Similarly, we endorse the just claims of Argentina regarding the problem of sovereignty over the Malvinas Islands and we hope that the talks between Argentina and the United Kingdom will be resumed with a view to seeking a peaceful and amicable solution to this problem.
Every year the Dominican Republic reiterates its total condemnation of the abhorrent practice of apartheid. In this regard we must express our concern over the worsening and growing deterioration of the situation in South Africa, where the absurd policy of apartheid is producing untold human suffering, arbitrary mass arrests and forced displacement of great sectors of the population. We wholeheartedly join in the unanimous international call for the immediate release of Nelson Mandela and other political prisoners.
We wish also to reiterate our firm support for the heroic struggle waged by the people of Namibia for its self-determination and independence and to reaffirm
our unswerving position to the effect that Security Council resolution 435 (1978) remains the sole acceptable basis for a peaceful settlement of the Namibian conflict.
The serious world economic crisis is becoming ominous. In general terms, growth rates do not even measure up to those of the 1970s. The anticipated recovery in the industrialized countries has not met initial expectations. The limited recovery has not had any significant effect on the expansion of third-world exports. Hence the tendency of concentrating the benefits of world economic growth in the industrialized countries continues.
Unemployment rates in the developing countries are reaching alarming levels. In this International Youth Year, millions of young people will swell the legions of those who are already desperately seeking work, but in vain.
As I mentioned earlier, the recovery in the major industrialized economies has not had any beneficial effect on the third-world countries. Stubborn protectionist measures in time of depression turn the markets of the developed countries into impregnable fortresses, in violation of international agreements.
Over the past 10 years the prices of third-world export products have collapsed and reached indefensible levels, thus destroying the most optimistic programs for adjustment and economic recovery.
With regard to international trade, the many meetings of the General Agreement in Tariffs and Trade (GATT) have not managed to meet the aspirations of the developing countries regarding the gradual elimination of the limits imposed on on their export products. On the contrary, after the GATT Ministerial Meeting in 1982, the industrialized nations imposed greater restrictions in disregard of their commitments and the rules and principles of the General Agreement.
Last year in this Hall I spoke of the importance for the Dominican Republic of
sugar as a main source of foreign currency and I mentioned the 20 per- cent reduction announced by the United States in the quota alloted to producing countries. In recent days the export quota from my country to the united States market has once again been reduced as a result of pressures from already highly protected producers. These reductions largely cancel out the benefits of the assistance programs that great nation is carrying out on behalf of our people.
However, even-more serious for our sugar industry is the continuance of subsidy policies practiced by the European Economic Community (EEC) for the benefit of its producers which substantially depress prices on the international market.
A new round of GATT negotiations is under way, and issues vital for developing countries, such as tropical products, quantitative restrictions, textiles and subsidies on agricultural products, remain to be solved. We believe that gradual implementation of the GATT General Convention and the commitments adopted at earlier meetings constitute a point of departure for dealing with new items put forward by countries which traditionally ignore GATT provisions.
The debt problem is today the greatest challenge facing Latin American countries. Indeed, the enormous amount of our countries' debt, which has reached $370 billion, constitutes a problem of such magnitude that it can no longer be ignored by those who make demands and call for implementation of traditional economic policies to allow them to recover their loans.
Latin America devotes more than 35 per cent of its annual exports to paying the interest on its foreign debt. Payment of the debt is made more difficult by the lack of opportunities significantly to increase our exports. A region cannot develop by exporting capital when it most needs to retain it.
The developing countries are not opposed to programs of adjustment as such. Our complaint is that usually the stabilization programs, in particular those of
the International Monetary Fund (IMF), do not eliminate the structural imbalances and in practice lead to greater social costs and political pressures.
Furthermore, the increased rate of inflation, the problems of exchange rates and the decline of our peoples' standards of living - elements in a typical adjustment program - are not even offset by a sufficient flow of resources from outside. Similarly, in exercising strict control over the adjustment programs the IMF does not take into account the damage caused our external sector by the protectionist and deficit policies of some industrialized countries. In general, the goals of the International Monetary Fund and the development policies of the third-world countries diverge. Frequently the obligation to achieve certain objectives leads to increased unemployment and the reduction of domestic demand, thus harming the production and financial systems.
Like other countries in Latin America and the Caribbean, the Dominican Republic has been suffering from the instability in international trade, the decline in export income, the impact of fluctuations in interest rates, the recessive effects of adjustment programs and the social pressures that are involved in this situation.
The President of the Dominican Republic, Mr. Salvador Jorge Blanco, in a statement he made on the occasion of the ministerial meeting of the Cartagena Consensus held last February stated the following:
"It is essential that the debt be paid - not by impoverishing our peoples even further, but by developing their economic potential. This requires the active co-operation of industrialized countries and international bodies to raise, with their financial and technical support, the purchasing power and productive capacity of the people of the region so that higher production and prices may partially cancel out external obligations, while at the same time improving living conditions in the region.
"This would be a firm basis for stability and a stronger international financial system."
Despite the picture I have drawn, our country, under the wise leadership of President Salvador Jorge Blanco, and at great sacrifice in the face of enormous obstacles, has been able to honor its commitments vis-li-vis the International Monetary Fund (IMF) and private international banks.
The most recent assessments of the international economic situation show that the hoped for recovery has not led to a sustained rate of growth in the gross product of our region. In view of such prospects, it is even more necessary to have a political dialog among creditors and debtors as an effective means of producing general solutions to the debt problem.
These demands are a fundamental part of the Cartagena Consensus, which united the efforts of foreign and finance ministers of 11 countries of the region, vigorously supported by their Heads of State. The statements by qualified spokesmen from the region and recent statements made here in this Organization by the Presidents of Brazil, Peru, Uruguay and Venezuela reflect the need for the political dialog that we are advocating.
Without any doubt, the Cartagena Consensus, as a concerted-action group, has largely helped to consolidate Latin American solidarity and has produced positive effects on the processes of rescheduling the external debts of our countries.
We should refer here to a concept that the Cartagena Consensus group of countries has systematically rejected. I am speaking of the formation of a so-called debtors' club,. We oppose that idea, having always understood that it would mean global and collective negotiation of the Latin American external debt. However, we emphatically advocate the institutionalization of a whole set of principles and common parameters that would serve as a point of reference and contribute to the success of the separate negotiations of each country.
Among such guidelines I would cite those established by the Cartagena Group to grant the same most favourable possible conditions to all countries as are obtained by a single country in its individual relations. Similarly, it is vitally important to establish a viable relationship between export income, the flow of new capital and- foreign debt-servicing so as to guarantee the payment of external commitments in the same ratio as the region's economic growth.
Furthermore, there is no overlooking the fact that the efforts of Cartagena, and its much-needed and reasonable proposals, have contributed largely to the entire international community's perceptibly growing awareness of the problems. This is apparent from statements by high-ranking political figures from the developed countries and from concrete proposals that are beginning to be outlined in those countries. These proposals, if they become effective in the short term, could contribute - if not to solving the entire serious debt problem - at least to initiating effective remedial processes in the quest for a solution.
In this context, our attention is concentrated on the results that may emerge from the meeting now being held in Seoul, and from the forthcoming negotiating round on the General Agreement on Tariffs and Trade (GATT).
The overwhelming debt situation is of such magnitude and its consequences are of such proportions that it is curious but encouraging to see that such influential, and yet such dissimilar spokesmen as Henry Kissinger and Fidel Castro, agree on the peremptory necessity of seeking a solution to this serious problem. Of course, each has his own proposals and approaches.
Despite the aforementioned gloomy prospects, third world countries are striving to meet the challenge imposed on them by the present economic crisis. This is apparent from the boom in South-South co-operation, encouraged by the Group of 77, the Movement of Non-Aligned Countries and the active participation of developing countries in the United Nations Conference on Trade and Development (UNCPAD), the United Nations Industrial Development Organization (UNIDO) and other forums of an economic character where negotiations are underway.
As part of these efforts, the third world nations have put forward initiatives, such as the Arusha and Caracas programs, they have encouraged programs of co-operation within the United Nations and have promoted the creation of specialized agencies to deal with problems chiefly affecting the third world.
In particular, Latin America and the Caribbean, with their firm determination to engage in dialog and consultation, have also created many mechanisms for integration and regional and subregional co-operation. Among them we would cite the particular importance of the Latin American Economic System (SELA), which was set up in 1975, as a regional instrument to implement the economic guidelines adopted by the Group of 77, the Movement of Non-Aligned Countries and the postulates of the new international economic order.
SELA at present is one of the most effective mechanisms for co-operation among third world countries. On the tenth anniversary of the establishment of SELA, we venture, on behalf of the Dominican Republic, to welcome all the initiatives that have emerged from that body with a view to the consolidation of interregional links.
Furthermore, we must recognize the valuable contribution of the United Nations system to the success of co-operation programs to benefit developing countries.
There is no doubt that the General Assembly's decision to proclaim 1985 as the International Youth Year has led to a vigorous, world-wide movement that has highlighted the importance of youth in the task of forging the future of mankind. We need the support of that valuable sector of the population to create the basis and conditions for a more just and equitable international society.
Inspired by these noble goals, the Government of the Dominican Republic set up a national committee to co-ordinate all activities related to the preparation and commemoration of International Youth Year. That committee has carried out an active campaign throughout our national territory with the aim of promoting the role of youth in the process of national development, while at the same time involving young people in my country to participate in the study and solution of our most crucial problems.
It is of especial importance that the international community endeavor to encourage programs of action to guarantee economic and social security for elderly people, while offering a whole series of opportunities for them to continue to contribute to the development of their respective countries.
Furthermore, the aim of effectively implementing the international plan of action regarding elderly people, adopted by the same General Assembly, the delegation of the Dominican Republic considered it appropriate to set up a similar body to the united Nations Children's Fund (UNICEF), in other words, to set up a United Nations program that would be financed by voluntary contributions and that would protect elderly people in the same way that UNICEF protects children.
With regard to UNICEF, I must inform the international community in this General Assembly that the Government of the Dominican Republic has carried out an intensive national campaign to vaccinate children against the main lethal diseases that affect children. This campaign has had public recognition from UNICEF, and we shall be able to immunize all of our children before 1990.
We consider it very important that this Assembly should encourage all countries that have not yet done so to sign the Convention on the Law of the Sea.
Last year in this General Assembly the Dominican Republic gave its determined support to the Quito Declaration on drug trafficking and expressed its total solidarity with the view that drug trafficking was a crime against mankind. Bearing in mind the serious problem of the abuse and illicit traffic in drugs, we welcome and support the Secretary-General's proposal for a world conference to consider the implications of this serious problem.
To tackle all the aspects of this scourge of mankind is an unavoidable necessity for the international community, in view of the material and human damage caused to our societies, in particular to young people, and the unforeseeable consequences of that scourge.
Aware of the serious repercussions for our national life of the consumption and traffic in drugs, the Dominican Republic has undertaken a firm campaign to combat this pernicious practice. A few days ago, our President informed the whole nation of the arrest and break-up of a group of drug traffickers among whom
were involved both foreigners and Dominicans.
At the same time, the Dominican Republic wishes to egress its serious concern over the increase in acts of terrorism in international life. We are concerned over the fate of the daughter of the President of El Salvador, and we hope that she may soon be released, to the relief of her family and so as to reduce the tensions that this kidnapping has caused.
It is an essential part of the policy of the Dominican Republic to observe, promote and protect human rights and fundamental freedoms. As a consequence of our strict concern for these guidelines, I can state with legitimate pride that in the Dominican Republic such rights and freedoms are effectively enjoyed. This is an undeniable fact. In view of our interest in this subject, we are always ready to co-operate with the United Nations and all bodies in the United Nations system to promote human rights and fundamental freedoms.
The Dominican Republic has enthusiastically supported from the outset the establishment of the Decade for Women and has taken an active part in the various events connected with it, including the most recent Conference held in Nairobi, to evaluate the goals of this Decade, and we share the general concern over the status of women and their participation in development.
We, as the host country, have given all the necessary support to the activities of the United Nations International Institute for Research and Training of Women. We are very pleased to see the quality and effectiveness of the work which that body has done. In acting as host to that organization, the Dominican Republic shows its commitment to the United Nations Decade for Women. We wish to make an appeal to all countries here to step up their co-operation with the Institute.
The presence at this session of an unprecedented number of heads of State is clear proof of the growing importance that States Members attach to international relations, and the United Nations is the forum par excellence to express our policies and collectively to formulate positions on political and economic situations, as well as to define joint development strategies.
In view of the fact that these relations must be intensified, it is for the United Nations to channel them in the most effective manner. It is for the United Nations to play the role of a body where joint negotiations can be held. It is for the United Nations to offer support to States Members in their work to attain economic independence and the growth and development of their peoples. And, what is most important, it is for the United Nations to open the way to the daily struggle for a more just world.
At such an opportune time as the fortieth anniversary, we should reflect calmly and deeply on the serious threats hanging over the human race, even its total extermination. Likewise, we must think of the overwhelming obstacles to true social justice in and among peoples.
But in the tenacious struggle among men of goodwill for this ideal world of peace, security and justice, solidarity and co-operation, dreamed of by the creators of this great Organization, let us recognize once again that it is the Organization that constitutes the most appropriate instrument to achieve those supreme goals of mankind. By strengthening our faith and our efforts in this Organization, we shall bequeath this ideal world to new generations whose preservation, peace and security are our greatest obligation before history.
